NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued November 20, 2013
                               Decided February 12, 2014

                                          Before

                        DANIEL A. MANION, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                        ANN CLAIRE WILLIAMS, Circuit Judge

No. 13-2256

ADNAN HAIRIC,                                      Petition for Review of an Order of the
    Petitioner,                                    Board of Immigration Appeals.

       v.                                          No. A079 842 088

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                         ORDER

      Adnan Hairic, a lawful permanent resident, petitions for review of the Board of
Immigration Appeals’ decision finding him removable because his conviction for third-
degree sexual assault in Wisconsin qualifies as a crime of violence, and hence, an
aggravated felony. See 8 U.S.C. §§ 1227(a)(2)(A)(iii), 1101(a)(43)(F). We deny the petition.

     Twenty-six-year-old Hairic is a native and citizen of Bosnia-Herzegovina. He
became a lawful permanent resident of the U.S. in 2004. In 2010 he was charged with
No. 13-2256                                                                            Page 2

one count of second-degree sexual assault, see WIS. STAT. § 940.225(2)(a),1 for having
sexual intercourse with a woman without her consent and by use of force. In 2011 he
pleaded guilty to a lesser charge of third-degree sexual assault (for sexual intercourse
without consent) in violation of Wisconsin Statute § 940.225(3).2 The judge sentenced
Hairic to three years’ imprisonment followed by three years of extended supervision
but then suspended the prison sentence and placed him on three years’ probation on
condition that he serve one year in jail (with release privileges for job-related activities,
school, and sex-offender treatment). After DHS put a hold on his release privileges, the
judge granted Hairic’s request for good-time credit.

        In 2012, DHS sent Hairic a Notice to Appear, charging that his conviction for
third-degree sexual assault made him removable under 8 U.S.C. § 1227(a)(2)(A)(iii) as
an alien who had been convicted of an aggravated felony—a “crime of violence,”
defined in 18 U.S.C. § 16,3 for which the prison term is at least one year, see 8
U.S.C. § 1101(a)(43)(F). During removal proceedings, Hairic denied that he had been
convicted of an aggravated felony. He argued that third-degree sexual assault is not a
crime of violence under 18 U.S.C. § 16 because it does not include as an element the use,
attempted use, or threat of force as required by § 16(a), and does not present a
substantial risk of the use of physical force as required by § 16(b). Hairic also
maintained that his prison term was less than one year because he was serving a year in
jail as part of his probation and was allowed to leave during the day to work and go to



       1
        Under this statute, a person is guilty of a Class C felony if he “[h]as sexual
contact or sexual intercourse with another person without consent of that person by use
or threat of force or violence.” WIS. STAT. § 940.225(2)(a).
       2
       A person commits third-degree sexual assault, a Class G felony, by either
“ha[ving] sexual intercourse with a person without the consent of that person” or
“ha[ving] sexual contact in the manner described in sub. (5)(b)2. or 3. with a person
without the consent of that person.” WIS. STAT. § 940.225(3).
       3
        “Crime of violence” has two definitions under 18 U.S.C. § 16. Section 16(a)
defines it as “an offense that has an element the use, attempted use, or threatened use of
physical force against the person or property of another,” and § 16(b) defines it as “any
other offense that is a felony and that, by its nature, involves a substantial risk that
physical force against the person or property of another may be used in the course of
committing the offense.” 18 U.S.C. § 16.
No. 13-2256                                                                           Page 3

school, and also because the state judge granted good-time credit, reducing his term of
imprisonment to less than one year.

        The IJ decided that Hairic was removable as an aggravated felon, reasoning that
sexual intercourse without consent is a crime of violence under 18 U.S.C. § 16(b) because
“by its nature” it involves a substantial risk that physical force may be used in the
course of committing the offense. The IJ reasoned that the Wisconsin statute under
which Hairic was convicted, WIS. STAT. § 940.225(3), criminalized two types of
conduct—sexual intercourse and sexual contact—and that therefore a modified
categorical approach4 should be used to determine whether Hairic had been convicted
of a crime of violence. The IJ found that Hairic had stipulated that the original criminal
complaint against him was the factual basis for his guilty plea. The IJ then looked to the
criminal complaint, found that Hairic had pleaded guilty to “sexual intercourse with a
person without the consent of that person,” and concluded that there was a substantial
risk that physical force would be used to commit this offense.(DHS conceded and the IJ
agreed that third-degree sexual assault is not a crime of violence under § 16(a) because
the use of force is not an element of the offense.) The IJ also concluded that the year
Hairic was serving in jail as part of his probation was a “term of imprisonment of at
least one year” (as required by the definition of “aggravated felony” in 8 U.S.C.
§ 1101(a)(43)(F)) because the release privileges were irrelevant and the state judge’s
grant of good-time credit did not modify the sentence.

       The Board affirmed. Tracking much of the IJ’s analysis, the Board assumed that
third-degree sexual assault was not categorically a crime of violence but nonetheless



       4
        The modified categorical approach is applied when a statute describes multiple
offenses, some that qualify as a crime of violence and others that do not. Under this
approach, courts may look at the conviction’s judicial record—e.g., charging
documents, plea colloquy—“for the limited purpose of determining which part of the
offense the prior conviction was for,” but the court still does not examine the “particular
facts underlying the conviction.” United States v. Taylor, 630 F.3d 629, 633 (7th Cir. 2010);
see United States v. Curtis, 645 F.3d 937, 940 (7th Cir. 2013). In contrast, under the
categorical approach generally used to determine whether an offense is a crime of
violence under 18 U.S.C. § 16, courts look only “to the elements of the offense and the
nature of the offense of conviction, rather than to the particular facts relating to the
petitioner’s crime.” Zivkovic v. Holder, 724 F.3d 894, 904 (7th Cir. 2013) (quoting Leocal v.
Ashcroft, 543 U.S. 1, 7 (2004)).
No. 13-2256                                                                          Page 4

concluded that Hairic had been convicted of a crime of violence under the modified
categorical approach. Relying on the plea colloquy’s transcript, the Board determined
that Hairic had sexual intercourse without the victim’s consent and with the knowledge
that he lacked her consent. The Board concluded that Hairic had been convicted of a
crime of violence because “whenever sexual intercourse without the victim’s consent is
committed in violation of 940.225(3) of the Wisconsin Statutes, there is always an
inherent ‘substantial risk’ that its consummation will require the intentional use of
violent physical force against the victim to overcome the victim’s will and complete the
act of intercourse.” The Board also agreed with the IJ that the good-time credit Hairic
received did not alter his sentence to a term of less than one year of imprisonment.

       Hairic’s main argument in his petition for review is that the Wisconsin felony of
third-degree sexual assault, WIS. STAT. § 940.225(3), is not an aggravated felony because
neither mode of committing the offense—nonconsensual sexual intercourse nor
nonconsensual sexual contact—is categorically a “crime of violence” as that term is
defined in 18 U.S.C. § 16(b).5 An offense is a crime of violence under § 16(b) if it is a
felony that, “by its nature, involves a substantial risk that physical force against the
person or property of another may be used in the course of committing the offense.” 18
U.S.C. § 16(b). Hairic does not dispute that third-degree sexual assault is a felony, but he
maintains that it does not present a substantial risk that physical force will be used by
the perpetrator.

       We conclude that the Wisconsin offense of third-degree sexual assault is a crime
of violence. Three circuits have referred to lack of consent as the “touchstone” for
determining whether a sexual crime involves a substantial risk that physical force will
be used. See Aguilar v. Att’y Gen. of U.S., 663 F.3d 692, 701–04 (3d Cir. 2011) (concluding
that sexual intercourse without consent is a crime of violence); Zaidi v. Ashcroft, 374 F.3d
357, 360–61 (5th Cir. 2004) (concluding that sexual battery, defined as intentional
touching, mauling, or feeling of another person’s body parts without consent, is a crime
of violence); Sutherland v. Reno, 228 F.3d 171, 175–77 (2d Cir. 2000) (Sotomayor, J.)
(concluding that indecent assault and battery, defined as immodest, immoral, or
improper touching without consent, is a crime of violence). The Wisconsin offense of
third-degree sexual assault has as an element the nonconsent of the victim. The offense

       5
        Only § 16(b) is at issue here. The parties and the BIA agree that third-degree
sexual assault is not a crime of violence under § 16(a) because the offense does not
include as an element the use, attempted use, or threatened use of physical force against
the person or property of another.
No. 13-2256                                                                           Page 5

is therefore a crime of violence because a nonconsenting victim will most likely resist
the uninvited sexual contact, creating a substantial risk that the perpetrator will use
force in order to complete the sexual act. See Aguilar, 663 F.3d at 701; Zaidi, 347 F.3d at
361; Sutherland, 228 F.3d at 177. Committing a nonconsensual sexual act thus resembles
a burglary, see Aguilar, 663 F.3d at 701; Sutherland, 228 F.3d at 176–77, which, “by its
nature, involves a substantial risk that the burglar will use force against a victim in
completing the crime,” Leocal v. Ashcroft, 543 U.S. 1, 10 (2004).

       Hairic next argues that it was improper for the Board to assume that third-degree
sexual assault is not categorically a crime of violence and to limit its analysis to only the
part of the statute that he was convicted of violating (sexual intercourse without
consent). But whether the offense is examined under the categorical or modified
categorical approach is irrelevant here because both ways of committing the offense
(sexual contact and sexual intercourse) have nonconsent as an element. Even assuming
that the Board should have employed the pure categorical approach and looked at both
modes of committing the offense, it would have reached the same conclusion.

         Finally, Hairic argues that he was not convicted of an aggravated felony because
his term of imprisonment was less than the one year required by 8 U.S.C.
§ 1101(a)(43)(F). But Hairic’s suspended three-year sentence—inexplicably ignored by
the IJ, the Board, and both parties—counts as a term of imprisonment. See 8
U.S.C. § 1101(a)(48)(B); United States v. Palomino-Rivera, 258 F.3d 656, 660 n.5 (7th Cir.
2001); United States v. Echavarria-Escobar, 270 F.3d 1265, 1270 (9th Cir. 2001).

       Accordingly, the petition for review is DENIED.